Title: To Thomas Jefferson from Leray de Chaumont, 23 June 1788
From: Le Ray de Chaumont, Jacques Donatien
To: Jefferson, Thomas


          
            
              Monsieur
            
            Passi ce 23 Juin 1788
          
          J’ai l’honneur de remettre à votre Excellence, copie du compte des déboursés des Sieurs Gourlade & Moylan pour la frégate l’aliance en 1780. Votre Excellence verra au bas de cette copie qu’il me fut donné des ordres pour pourvoir à cette avance, et que vos Etats en doivent Compte à la Marine de France. Le Ministre avait décidé antérieurement que toutes les dépenses de relache de cette frégate ne pouvaient être a la charge de la Marine du Roi; mais votre prédécesseur M. Franklin se trouvant alors très a l’étroit pour les fonds, je fis des réprésentations aux quelles on eut égard. Tant que j’ai été à même, Monsieur, de rendre les Services les plus essentiels à votre pais, je l’ai fait avec un zele qui ne s’est pas démenti. J’y ai absorbé toute ma fortune qui était immense, et je suis réduit a en recouvrer les débris pour satisfaire mes créanciers. Si les Etats unis m’eussent seulement payé avec exactitude les rentes de leurs billets de Loan office, ils m’auraient épargné des frais qui me ruinent journellement; mais depuis 1777. que je leur ai fait des prêts, je suis encore a toucher un Sol des interêts. Voila mon Etat. Si votre Excellence veut Savoir quels sont les services que j’ai rendus à Sa Nation, c’est en lui exposant, que j’ai envoyé des vaisseaux chargés de tout ce qui pouvait être le plus utile aux armées et aux peuples des Etats unis. Un de mes Capitaines, le Chevalier Roche, commandant ma frégate l’union, parut à Charlestown et y devança M. le Marquis de la Fayette. Ce même Capitaine repassa en Europe dans la fregate qui apportait M. et Made. Jay. Sans lui cette frégate serait périe en Mer et M. Gerard qui y était pourrait l’attester. J’ai fait passer par voie de la Martinique aux Etats unis des quantités de poudres de guerre dont ils avaient  grand besoin, et ce fut M. Rt. Morice qui les reçut. J’ai envoyé quantité de batimens chargés de sel avec ordre de le distribuer a bas prix, et à ce sujet mes intentions ne furent pas remplies; parce qu’un de ceux à qui ils ont été adressés ne s’est occupé que de son interêt particulier, en vendant ce Sel fort cher au peuple: j’en fus doublement faché. Des Corsaires américains avaient fait des prises sur les Anglais et les amenerent à Nantes avant que nous fussions d éclarés en faveur de la Nation américaine; on rendit ces prises aux anglais. Alors, je fis des réclamations et le Gouvernement m’autorisa a en rendre la valeur aux propriétaires de ces Corsaires, ce que j’exécutai au Sçu de toute l’Amérique. Je ne bornai pas cette rentrée a la rendre en papier monnoie: c’est en argent dur que je la fis payer. Si je m’ étais permis de profiter des circonstances, j’aurais gagné plus d’un milion sur cet objet. Enfin, Monsieur, tout ce que j’ai envoyé pour secourir l’Amérique a été converti en papier monnoie et en billets de Loan-office. Si j’eus fait négocier ces papiers, j’en eus augmenté le discrédit et j’aurais peut être rendu aux Anglais le plus grand service; mais au contraire, j’ai donné des ordres dans le tems de le garder, parceque mes espérances étaient fondées sur vos succès et sur la reconnaissance de votre païs. Je ne mets pas, Monsieur, au nombre des services que j’ai rendus, l’avantage d’avoir reçu dans mon asile tous les députés des Etats-unis, le plaisir que j’en ai ressenti a été ma récompense, d’autant que l’opinion que j’ai méritée inspirait une grande confiance à tous ceux qui avaient a traiter avec eux.
          Je n’entre dans ces détails avec votre Excellence, que parce que le hazard m’en offre l’occasion. Je désirerais cependant, Monsieur, que mon fils qui est à Philadelphie, fut traité pour mes affaires en proportion des services par moi rendus; et alors je le reverrai consolé de tous les malheurs qui ont accablé ma famille.
          J’ai l’honneur d’être avec respect Monsieur Votre très humble et très obeissant Serviteur
          
            
              Leray De Cchaumont
            
          
        